Casey, J. (dissenting).
In our opinion, the undisputed facts and circumstances surrounding the happening of this claimant’s accident, and the conduct of the New York State *255Police related thereto, supply no basis, as a matter of law, for a finding of negligence against the State. Therefore, we dissent and would dismiss the claim.
Conceding that the State is required to use reasonable care in maintaining its highways (Dodd v State of New York, 31 Misc 2d 112), it is not an insurer of the safety of travelers under all conditions (Gaines v Long Is. State Park Comm. of State of N. Y., 60 AD2d 724). Accordingly, liability will attach to the State only when its officers have actual or constructive notice of a dangerous or potentially dangerous condition (Harris v Village of East Hills, 41 NY2d 446, 450) and then fail to take reasonable measures to correct that condition (Rinaldi v State of New York, 49 AD2d 361, 363). We do not dispute that the State Police were informed at about 4:00 p.m. on the day of this accident that a bull was in the vicinity of Thruway milepost 75 (although they did not find it) and again at about 8:00 p.m., when they actually saw the animal grazing in the median dividing the northbound from the southbound lanes of traffic, or that the presence of such an animal then and there constituted a dangerous or potentially dangerous condition. Our disagreement with the holding of the majority concerns the conduct of the officers after they observed the bull and drove it from the median across the southbound lanes of traffic and watched it disappear into a swampy area on the westerly side of the Thruway, which is unfenced at that point. When this occurred, the troopers waited three to five minutes and resumed their ordinary patrol duties. In our view, this was perfectly reasonable in the circumstances. At that time, the troopers had no way of knowing where the bull would return, when it would return, or if it would return to the Thruway. If the troopers had pursued it and found it, they were not equipped or schooled in effecting its capture. In fact, pursuit may have caused a more dangerous condition by frightening the animal back onto the Thruway. From the troopers’ point of view, it was not then reasonably foreseeable that if the bull returned it would return to the same milepost where it was sighted. Any point on the entire length of the Thruway provided such a possibility, and it would be unreasonable to require patrols to watch and guard for the bull, and to *256slow down and warn motorists for that entire distance. This bull was not a fixed hazardous condition which could be guarded against by the erection of signs, flares, signals or the like. It was a freely roaming animal that was never under the control of anyone.
Nor should the success on a prior occasion of a Trooper Hopper, when confronted with a similar situation involving a bull, in locating its owner ánd with his assistance recapturing that animal, prescribe the standard of conduct for all similar incidents, which is the apparent view of the majority. That prior operation by Trooper Hopper does little more than establish by hindsight that in different circumstances and with a different animal the particular procedure adopted by him proved successful. However, hindsight should not be a basis for a finding of negligence (Stanton v State of New York, 26 NY2d 990, 991). Having chased the bull off of the traveled portion of the Thruway and its adjacent areas and watched it disappear into a swamp, heading away from the Thruway, and perhaps even home, the troopers herein did all that could reasonably be expected of them as a matter of law.
On the question of proximate cause, it cannot be said that the failure of the troopers to attempt to locate the owner in any way proximately contributed to claimant’s accident. It does not follow that notification of the owner, even if he were located, would have resulted in the capture of this particular bull in the two-hour period from its sighting to the happening of the accident, especially since it was growing dark. At most, the officers here were guilty of an error of judgment in the performance of their duties for which the State cannot be held liable (Desch, Inc. v State of New York, 50 AD2d 253).
Finally, our research has disclosed no case, either in this or any other State, which ever imposed liability on a State for animals at large on a highway when they caused personal injury or damage to the users thereof (see, e.g., Liability for Damage to Motor Vehicle or Injury to Person Riding Therein by Animal at Large in Street or Highway, Ann., 59 ALR2d 1328). This case should not be the first to do so.
*257The judgment should be reversed and the claim dismissed.
Mikoll and Yesawich, Jr., JJ., concur with Kane, J.; Mahoney, P. J., and Casey, J., dissent and vote to reverse in an opinion by Casey, J.
Judgment affirmed, with costs.